Citation Nr: 0844628	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  00-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the cervical spine with radiculopathy.


REPRESENTATION

Veteran represented by:	Michael B. Roberts, Attorney 
at Law

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter came to Board of Veterans' Appeals (Board) from 
an April 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a Board hearing in June 2002; the transcript is of record.  
In September 2002, the Board determined that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for degenerative joint disease of the 
cervical spine with radiculopathy, and the Board undertook 
additional development pursuant to 38 C.F.R. § 19.9 (2002).  
The veteran filed a notice of appeal with the Board's 
September 2002 decision to the United States Court of Appeals 
for Veterans Claims (Court), but the Court dismissed the 
appeal in April 2003 for lack of jurisdiction.  The provision 
of 38 C.F.R. § 19.9 was held to be invalid, per Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  Thus, the Board remanded the 
issue to the RO in August 2004, in compliance with due 
process requirements.  The Board remanded this matter again 
in September 2007 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Degenerative joint disease of the cervical spine with 
radiculopathy was not manifested during service, and is not 
otherwise related to the veteran's period of active service.  


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine with 
radiculopathy was not incurred or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for cervical spine 
disability prior to enactment of the VCAA.  The veteran's 
appeal stems from an April 1999 rating decision.  In November 
2004, a VCAA letter was issued.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter has 
been remanded on two occasions to ensure compliance with VCAA 
notice and assistance provisions.  The contents of the VCAA 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran a VCAA letter in November 2004, which advised the 
veteran of the evidence necessary to support his service 
connection claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of 
record contains a DA Form 285 completed in August 1953 
pertaining to an in-service accident.  Also of record is the 
veteran's December 1953 Report of Medical Examination 
completed for separation purposes.  A review of the record 
discloses that the RO attempted to obtain additional service 
medical records pertaining to the veteran through the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and that the NPRC stated that the records may have 
been in a location that was related to the 1973 fire at the 
NPRC.  Furthermore, the NPRC stated that it could not confirm 
the existence of the veteran's requested records but also 
indicated that, had the veteran's records been stored at the 
NPRC, they would have been stored in an area damaged by the 
fire.  The veteran has also claimed that he underwent a 
Selective Service Board medical examination in 1957, and 
claims that he was precluded from reenlistment in the Army or 
Reserve duty due to his claimed cervical and lumbar spine 
disabilities.  In September 2007, the Board remanded the 
issue instructing that attempts should be made to search for 
the 1957 Selective Service report.  The NPRC confirmed that 
the veteran's 1957 selective service records had been 
destroyed, explaining that the only Selective Service System 
records pertaining to individuals who registered for the 
Draft prior to 1976 are the individual Draft Registration 
Card (SSS Form 1) and Classification History (SSS Form 102).  
All other individual draftee files from that period were 
destroyed by Selective Service in 1978 in accordance with 
approved records retention schedules.  Physical examination 
and test results, medical letters, laboratory work, and other 
medical documentation that may have been included in these 
files no longer exist.  A copy of the veteran's Selective 
Service System Status Card (SSS Form 7) is of record and will 
be discussed in detail below.  Due to the missing service 
medical records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  There is otherwise no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded three VA examinations which 
will be discussed in detail below.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The January 2003 VA examination 
report obtained is thorough and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.


I.  Factual Background

As discussed hereinabove, service medical records are 
unavailable, except for an in-service accident report and 
separation examination.  A DA Form 285, an accident report, 
reflects that on August 16, 1953, at approximately 3:00 p.m., 
while participating in Battalion Test at Grafenwohr Training 
Area, he was injured while camouflaging his vehicle.  He 
climbed a tree to secure the camouflage net to a limb, 
breaking the outline of his vehicle.  He slipped and fell 
approximately five (5) feet to the ground, wrenching his 
back.  An examination performed for separation purposes in 
December 1953 reflects that the veteran's 'spine, other 
musculoskeletal' was clinically evaluated as normal.  No 
defects or diagnoses were reflected.

In October 1973, the veteran filed a claim of service 
connection for "back & leg cond."  He was hospitalized at a 
VA facility in October and November 1973, and while he 
complained of various joint pains including the neck, no 
intracranial disorder was found, and an examination of the 
neck revealed no abnormalities.  A March 1974 VA examination 
report reflects complaints of "trouble with back & legs & 
nerve in head."  He reported that his "low back region 
becomes stiff and sore" and has been present off and on 
since 1953.  He reported that during service in Germany he 
was climbing a tree when he fell and he believes that he was 
unconscious for a period of time.  He reported being treated 
for a period of time at a hospital in service, and denied any 
known fractures.  The lumbar spine was examined and x-rayed.  
He did not voice any complaints pertaining to the cervical 
spine.  Service connection was established for lumbar spine 
disability.

In September 1980, the veteran submitted an informal claim, 
stating that he was hospitalized at a VA Medical Center 
(VAMC) for "back pains, neck pains, loss of grip in my 
hands."  

A VAMC hospital summary reflects that the veteran was 
admitted on September 9, 1980.  He complained of back pain 
which he reported was due to the 1953 in-service injury.  
Recently he complained of pain in his neck and at the base of 
the skull, radiating to the left shoulder.  He reported work 
as a carpenter and stated that most of his work is done 
climbing in high places and he sometimes has some difficulty 
in holding onto tools because of poor grip.  He wrote an 
extensive letter to the outpatient clinic describing an 
episode of sudden neck pain in the posterior aspect of the 
neck, sharp pain lasting just a few seconds that caused him 
to lose the grip in his hand, causing him to drop the object 
that he was holding.  He complained of pain in the cervical 
area with stiffness in the lumbosacral area.  He reported the 
1953 incident stating that he suffered a back injury.  On 
October 23, 1980, he underwent cervical myelogram., and on 
November 6, 1980 he was discharged.  

In a February 1982 statement from the veteran's former 
representative, it was claimed that the veteran's cervical 
spine disability is directly due to the back injury received 
in service.  The veteran reported that when he fell from the 
tree in service, he landed in a sitting position.  As a 
result of the fall, he was numb in the arms which lasted for 
several days and resulted in headaches and dizzy spells.  

In March 1982, the veteran underwent a VA examination.  He 
reported the 1953 incident when he fell from a tree while 
putting up a camouflage net.  He reported that he lost 
consciousness, awoke in the hospital, where he stayed for 6 
to 8 weeks.  He reported that his neck gets sore if he bends 
it in any particular direction but as long as he holds it 
erect it ordinarily is not painful.  A March 1982 VA x-ray 
examination reflects no evidence of fracture or dislocation, 
although the C5-C6 interspace was narrowed and moderate 
degenerative arthritic changes were present which were 
causing posterior encroachment on the intervertebral 
foramina.  

In December 1982, the veteran testified at a RO hearing.  He 
testified that he injured his neck during the 1953 incident; 
he reported that the neck was stiff and that he had headaches 
after the fall; and, that he saw a doctor in the 1950's for 
neck problems.  He also testified that when he submitted his 
original 1973 claims that he meant his neck as well as his 
back.  He also claimed that his separation examination was 
incomplete.

In May 1987, the veteran filed a claim of service connection 
for "neck problem."  He underwent a VA examination in 
September 1987 wherein he reported a 1952 incident when he 
fell in a hole one night and he started having back and leg 
pains, and then a year later he fell again.  The diagnosis 
rendered was chronic cervical pain.

In June 1989, the veteran underwent another VA examination.  
He reported that he started having problems with his back in 
August 1952 when he fell in a mortar hole at night with full 
pack and gear on, as part of a training mission, and he 
injured his low back, both knees, and sprained his neck.  He 
claims he was treated at a dispensary but not hospitalized.  
In 1953, he fell and injured his low back again and was 
hospitalized for about eight weeks.  

In December 1998, the veteran underwent a VA examination.  At 
the time of the examination, the examiner did not have the 
claims folder or any of the veteran's medical records.  The 
veteran reported that in 1952, he fell in a foxhole and 
injured his neck, back and knees.  In 1953, he fell from a 
tree and injured his pelvis.  For several days, he could not 
move his legs.  After discharge, he reported continued neck 
pain, radiating to both shoulders and low back pain, 
radiating to both legs.  He had a long history of going to 
doctors for workup of the problem.  At the time of the 
examination, he complained of severe neck pain radiating 
towards both shoulders.  The examiner diagnosed cervical 
pain, which may be musculoskeletal in origin or due to 
compression of the roots.  The examiner stated that "[t]he 
pain by patient description started at the time of the 
service after the trauma described in the history."  In 
January 1999, the examiner completed an addendum to the 
examination report.  By that time, MRI results of the 
cervical spine had also been received.  The examiner 
diagnosed cervical pain and stated that it may be 
musculoskeletal in etiology and there is also a contribution 
of degenerative joint disease at the level of the cervical 
spine.  The examiner stated as follows:

The patient sustained severe trauma at the time of 
the service, at the neck and back, and in his 
knees.  It is accepted that trauma triggers or 
accelerates the development of degenerative 
arthritis.  The patient complained of neck pain and 
low back pain, very early on, when he was about 47 
years old.  It is, to me, likely that the trauma 
that he suffered at the time of the service could 
have significantly contributed, to the degenerative 
disease that he has at the level of the cervical 
spine, particularly because, according to his 
description, already, when he was 47, he began 
suffering symptoms.  

In my review, for the above mentioned reasons, the 
cervical pain and the degenerative disease in the 
cervical spine could have been at least partially 
related to the severe trauma that he had, during 
the service.  A detail in the history, supporting 
this presumption is that he began complaining of 
cervical pain when he was only 47, which suggests 
that he had early degenerative changes.

At the Board hearing, the veteran testified that during the 
1952 incident he fell into a hole hitting his head, and he 
injured both of his knees.  He testified that he hurt his 
lower and upper back in the 1953 in-service incident.

In January 2003, the veteran underwent another VA 
examination.  The examiner noted review of the claims folder, 
and the December 1998 VA examination report.  The veteran 
reported "passing out" episodes began in 1955 which he 
attributed to his neck problem.  He reported that his left 
arm and shoulder became paralyzed in 1980.  He reported that 
during service in July 1952, he was running and fell in a 
mortar hold, was "knocked unconscious" and denied any neck 
symptoms or treatment.  He had low back pain and swelling of 
his knees.  In 1953, he fell from a tree in Germany while 
putting up camo.  He fell approximately 5 feet landing on his 
buttocks and had loss of sensation in his lower extremities.  
He was hospitalized for "2 months" but had no neck problems 
or treatment at that time.  Upon physical and x-ray 
examination, the examiner diagnosed degenerative changes 
cervical spine, mild to moderate radiologically.  

With regard to the etiology of the veteran's cervical spine 
disability, the examiner stated as follows:

The [veteran's] neck pain seems to have started in 
the mid to late 1970's.  This is more than 20 years 
after his military service.  In my opinion, for the 
current condition to be posttraumatic, there would 
need to have been some symptoms at the time of the 
injuries or shortly thereafter.  Not 20 years 
later.  There was no evidence in the medical record 
of any injury to the neck or treatment of neck 
symptoms while in the military.  This includes the 
fall in the mortar hole and the fall from a tree.  
The compensation and pension examination by [the VA 
examiner] dated 12/15/98 and the addendum dated 
1/12/99 indicate at least a partial relationship to 
the trauma he had during the service.  Dr. Perurena 
argues that since he had onset of pain when he was 
only 47, it indicated very early onset of 
degenerative problems.  I believe he was trying to 
give the veteran the "benefit of the doubt."  
Just because he had "early" onset of degenerative 
changes, one can not make the assumption it is 
related to distant events that by history had no 
injury to the neck at the time.  In my opinion, a 
significant traumatic event to the cervical spine 
resulting in immediate pain (within 72 hours) and 
requiring medical treatment would be acceptable 
history to link the event with the development of 
arthritis at a later date.  I am unable to find 
such an event in the record(s).  The veteran's 
current cervical spine disability is NOT related to 
any incident during his military service.  The 
degenerative changes in the cervical spine are, 
more likely that not, due to hereditary or other 
factors.

In November 2004, the veteran sought private medical 
treatment with David J. Schickner, M.D., complaining of neck, 
arm and back pain.  He reported sustaining an injury in 1980 
when he fell into a hole on night maneuvers in the military 
and was paralyzed in the right arm for several weeks.  He 
made a recuperation after this condition but no surgery was 
performed.  He apparently had damage on radiographic studies 
from T5 to the skull.  He did not fracture a bone in this 
event.  He reported pain in the low back with radiation into 
the legs bilaterally.  The examiner diagnosed cervicalgia 
with radiation and back pain.  He sought follow-up treatment 
with Dr. Schickner in December 2004.  In June 2005 
correspondence from Dr. Schickner, it was opined that in all 
probability his current diagnosis related to the cervical 
spine is directly related to his military trauma in 1953 on 
history and record review of progress notes/review of the 
December 1998 VA examination report.  A July 2005 addendum 
report from Dr. Schickner reflects that he was referring to 
the claimed 1953 in-service incident in the clinical records.

Correspondence dated in April 2008 from S. Mutyala, M.D., 
states that the veteran has been under his care since 1990 
for his neck and low back pain with limited range of 
movement.  Dr. Mutyala stated the following:

I reviewed his medical records and have found he 
sustained injury to his back in July of 1953 while 
he was in the military service.  As per our 
records, his neck pain has been severe with limited 
range of movement since 1990.  He has received 
multiple pain medications and physical therapy on 
numerous occasions.  It is my opinion, he will be 
unable to have any gainful employment requiring 
lifting more than 10lbs., bending or stooping.  
Also, in my opinion, his chronic neck pain with 
limited range of movement was related to his 
service connected injury in 1953.

In May 2008, the veteran underwent another VA examination.  
The examiner noted review of the claims folder.  The veteran 
reported that during service he was in advanced training for 
the night fighting at Ft. Leonardwood, Missouri in 1952.  He 
fell into a hole, hit his head on the hole, and snapped his 
neck real hard.  He had injury to the knees.  The next day he 
was treated in the clinic for the knees, but not for the 
neck.  He then reported that he was participating in a 
battalion test in August 1953 in Germany and he was injured 
while camouflaging his vehicle.  He climbed a tree to secure 
the camouflage net to a limb, slipped and fell approximately 
5 feet to the ground and injured his neck and back.  He was 
treated at a hospital.  The examiner noted that the December 
1953 separation examination showed no complaints or findings 
of cervical spine disability.  The examiner then acknowledged 
the August 1980 hospitalization at the VAMC.  Upon physical 
examination, the examiner diagnosed degenerative joint 
disease and degenerative disc disease in the cervical spine, 
multilevel; mild central canal stenosis at C3-C4, C4-C5; mild 
to moderate central stenosis at C5-C6; and, left C5-C6 
radiculopathy.  The examiner opined that the fall might have 
caused the traumatic arthritis and it is progressing 
gradually over the years.  

A copy of the veteran's Selective Service System Status Card 
(SSS Form 7) reflects that he was classified in class 5A.  
According to 32 C.F.R. § Chapter XVI, Section 1630.2, Class 
5A reflects a "[r]egistrant who is over the age of liability 
(26) or if previously deferred (35)."  See also 
http://en.wikipedia.org/wiki/Selective_Service_system

II.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where the Board is presented with conflicting medical 
evidence, it is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this regard, the Board notes 
that the Federal Circuit and the Court have both specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.  See also Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).

III.  Analysis

Initially, the Board again acknowledges that the entirety of 
the veteran's service medical records are unavailable for 
review; however, as detailed, the evidence of record does 
contain the August 1953 accident report and December 1953 
separation examination.  Thus, solely in consideration of the 
service medical records available, the accident report 
reflects that the veteran injured his back, not his neck, and 
an examination conducted four months later reflects that a 
trained military medical examiner found the veteran's spine 
to be clinically normal at that time, demonstrating that in 
the examiner's medical opinion there was no abnormality at 
that time.  He has not provided any supporting evidence for 
his claim that he was precluded from reenlistment due to his 
claimed cervical and lumbar spine disabilities.  While he 
claims that he underwent treatment for the neck in the 1950's 
with a Dr. Milton Spark, such physician reported that he had 
no medical records pertaining to the veteran.  

Approximately twenty years after separation from service, the 
veteran filed a claim of service connection for back and leg 
disability, he did not claim entitlement to a neck/cervical 
spine disability.  He suggested in testimony years later that 
he believed the "back" encompassed the "neck."  However, 
it does not appear that he set forth any argument regarding 
the neck in connection with the back and leg claims, nor did 
he even question why the neck was not being addressed.  
Significantly, when the RO granted service connection for low 
back disability in a March 1974 rating decision, neither the 
veteran nor his representative questioned why a neck or 
cervical spine disability was not addressed as well.  
Moreover, the veteran then proceeded to appeal the rating 
assigned for the low back disability, but the various 
communications from the veteran and representative in 
connection with that appeal to the Board do not include any 
argument related to a neck or cervical spine symptoms.  The 
veteran's suggestion that he believed that his back claim in 
the early 1970's included his neck problems is inconsistent 
with the contemporaneous evidence.  

The Board does note that the veteran complained of joint 
pains, to include in the neck, at an October 1973 hospital 
visit; however, there was no abnormality of the neck 
detected.  Moreover, while he relayed injuring his back at 
the March 1974 VA examination during the August 1953 
accident, he did not report that he injured his neck at that 
time.  Thus, until the late 1970's to 1980's, there was no 
documented claim by the veteran that he had injured his neck 
during service, nor was there objective medical evidence of a 
disability of the cervical spine/neck.

It is clear that as of 1980, he had cervical spine 
disability, and the veteran claimed entitlement to service 
connection for "neck pains."  Thus, a diagnosis related to 
the cervical spine was initially rendered over 26 years after 
separation from service, and the veteran did not claim 
service connection until over 26 years after separation from 
service.  There is simply no persuasive supporting evidence 
of a continuity of neck symptomatology for may years after 
service.  The lack of continuity of treatment may bear in a 
merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).

Many years after filing his initial claim of service 
connection, the veteran claimed a 1952 incident in which he 
fell in a mortar hole one night on a training mission.  
However, he has been inconsistent with his claimed injuries 
sustained.  At the May 1987 VA examination, he reported 
injury to his back and legs, while at the June 1989 VA 
examination he reported injury to his low back, both knees, 
and neck.  He then reported that he fell and injured his low 
back in 1953; but did not state that he injured his neck.  

At the December 1998 VA examination, he reported injuring his 
neck, back, and knees when falling in a foxhole in 1952, and 
that he injured his pelvis and could not move his legs due to 
the 1953 incident.  He then reported a long history of going 
to doctors for workup of his problem of neck pain.  The VA 
examiner then concluded that the veteran sustained "severe 
trauma" during service to his neck, back and knees.  
However, it is clear that such conclusion is based solely on 
the subjective history of the veteran, and not based on the 
documentation of record.  It is unclear whether the VA 
examiner reviewed the entirety of the claims folder, but it 
appears that such opinion is based on the veteran's 
contentions of the in-service incidents, and that the 
examiner did not consider the August 1953 accident report 
which did not reflect an injury to the neck, the December 
1953 separation examination, and the post-service medical 
evidence which does not document a cervical spine disability 
until over 26 years after separation from service.  The 
examiner does not provide a rationale, explanation, or 
reference any supporting documentation for concluding that 
the veteran's injuries were "severe."  The Court has 
determined that history which the veteran provides does not 
transform that history into medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the veteran's 
self-reported history was provided decades after the claimed 
injury and at a time when he had a claim for VA benefits with 
the potential for pecuniary gain.  The clinical records do 
not support the veteran's current allegations or the 
physician's opinion.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

Moreover, at the January 2003 VA examination, there was again 
some apparent inconsistencies in describing the 1952 and 1953 
incidents, as he denied any neck symptoms or treatment during 
the 1952 incident, and denied any neck problems or treatment 
after the 1953 incident.  The examiner then explained that 
for the veteran's current condition to be posttraumatic, 
there would need to have been some symptoms at the time of 
the injuries or shortly thereafter; not 20 years after 
separation from service.  The examiner then addressed the 
December 1998 VA examiner's opinion that because he had early 
onset of degenerative problems at age 47 it was related to 
prior trauma.  As the January 2003 VA examiner explained, a 
significant traumatic event of the cervical spine resulting 
in immediate pain and requiring medical treatment would be 
acceptable history to link the event with the development of 
arthritis at a later date.  But the veteran specifically 
denied any injury to the neck.  The Board finds that such 
opinion is the most probative to the veteran's claim, as it 
clearly considers the entire historical evidence of record, 
to include service medical records, post-service medical 
records, and lay statements of the veteran, and contains a 
rationale for the negative etiological opinion provided.  See 
Boggs v. West, 11 Vet. App. 334, 343 (1998).  Given the depth 
of the examination report, and the fact that such opinion was 
based on a review of the applicable record, the Board finds 
that the opinion is probative and material to the veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Dr. Schickner's opinion is entitled to less probative weight 
as it is clearly not based on review of the entirety of the 
record; the veteran's reiteration of the in-service events 
are clearly inconsistent with previous statements; and, he 
did not specifically report injuring his neck at the November 
2004 visit.  Dr. Schickner based such opinion on the 
veteran's incomplete and inconsistent history of events, and 
the December 1998 VA examination report and addendum, which 
has also been determined to be of lesser probative weight.  
Notwithstanding this, he did not provide rationale for such 
opinion, solely relying on the flawed December 1998 
examination and reasoning.  

Likewise, with regard to Dr. Mutyala's opinion, such opinion 
is also entitled to limited probative weight as it does not 
provide any rationale for the positive etiological opinion to 
the July 1953 in-service incident, to include the basis for 
concluding that his chronic neck pain is due to an incident 
in which only a back injury was reported.  An opinion that 
does not contain a rationale, i.e. the examiner merely states 
his conclusion, but does not say why he reached this 
conclusion lacks probative value.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).

Finally, with regard to the April 2008 VA opinion, such 
opinion is also entitled to limited probative weight.  In the 
veteran's historical account, the veteran reported injury to 
his neck in both the 1952 and 1953 in-service incidents, 
which is inconsistent with previous contentions on record.  
While the examiner noted review of the claims folder, the 
examiner was only able to opine that the "fall" might have 
caused the traumatic arthritis.  The examiner, however, 
failed to distinguish which "fall" was being referred to.  
In any event, both Federal regulation and case law preclude 
granting service connection predicated on a result of 
speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  An opinion 
expressed in terms such as "may," also implies "may or may 
not," and is generally too speculative to establish support 
for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

As discussed, in light of the missing service medical 
records, this case has fallen more heavily on the lay 
statements of the veteran in relaying the in-service 
incidents and symptomatology experienced due to such 
incidents.  While the Board does not doubt the sincerity of 
the veteran in relaying the 1952 fall into the mortar hole, 
and the August 1953 fall from the tree, the veteran's lay 
accounts transcribed in hearing testimony and medical reports 
has varied somewhat over the years.  As discussed, the 
veteran's initial claim for cervical spine disability was 
based on the August 1953 incident in which the accident 
report only reflects injury to the back, but then as his 
claim continued he then claimed a 1952 incident in which he 
fell in a mortar hole.  At times, the veteran has claimed 
injuring his neck in either incident, or both, and at other 
times has denied injuring his neck in both incidents.  Such 
contradictory accounts are contained in both the hearing 
testimony and before medical providers.  Such has been 
further complicated by the fact that but for the January 2003 
VA examiner, it does not appear as if any of the other 
private or VA medical examiners thoroughly reviewed the 
claims folder, thus none of them appeared to have a clear and 
complete picture of the medical evidence, contentions of the 
veteran, and documented events.  For such reasoning, the 
Board must rely on the January 2003 VA examiner's negative 
etiological opinion in determining that service connection is 
not warranted for cervical spine disability.

The Board acknowledges the veteran's statements and testimony 
regarding the inservice injuries in the 1950's.  However, 
there is simply no supporting evidence of any injury to the 
neck or cervical spine during service or for a number of 
years after service.  The detailed and comprehensive January 
2003 medical opinion based on a review of the claims file is 
against a causal relationship between the veteran's current 
neck/cervical spine disability and inservice injury.  This 
opinion is based on a factual background which is otherwise 
supported by the overall evidence.  In weighing the totality 
of the evidence, the Board is compelled to conclude that the 
preponderance of the evidence is against the veteran's claim.  
As such, there is not such a state of approximate balance of 
the positive evidence with the negative evidence to warrant a 
favorable decision for the claim of service connection for 
cervical spine disability.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is not warranted.  The appeal 
is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


